Name: COMMISSION REGULATION (EC) No 473/96 of 15 March 1996 correcting Regulation (EC) No 468/96 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  trade policy
 Date Published: nan

 16. 3 . 96 EN Official Journal of the European Communities No L 66/11 COMMISSION REGULATION (EC) No 473/96 of 15 March 1996 correcting Regulation (EC) No 468/96 fixing the export refunds on milk and milk products HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 468/96, the destina ­ tion '028 ' and the relevant refund in respect of products covered by CN code 0406 are hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17(3) thereof, Whereas Commission Regulation (EC) No 468/96 fixes the refunds applicable on exports of milk and milk products (3); Whereas a check has shown that the published version does not correspond to the measures presented for an opinion to the Management Committee; whereas the Regulation in question should therefore be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 65, 15. 3 . 1996, p. 8 .